t c memo united_states tax_court thor and marilyn solberg petitioners v commissioner of internal revenue respondent docket no filed date thor and marilyn solberg pro sese christopher a pavilonis for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after a concession the sole issue to be decided is whether this court has jurisdiction to find an overpayment of dollar_figure for the deficiency year based 1respondent concedes the dollar_figure deficiency on the basis of a computational math error for the taxable_year on alleged overpayments from prior years as decided hereinafter we do not have jurisdiction findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in florida petitioners maintain that they are entitled to a tax_refund based on an overpayment for generated by the carryforward of overpayments from and other years before respondent claims pursuant to sec_6214 b that this court lacks jurisdiction to determine an overpayment for any year besides the year properly at issue which is respondent argues further that this court cannot go back and redetermine the potential refunds that petitioners claim they are entitled to for any year except determination of an overpayment for would necessitate the determination of overpayments for and other prior years and respondent claims this to be outside of the court’s jurisdiction opinion this court is one of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by statute sec_7442 see 114_tc_519 our jurisdiction to redetermine the amount 2all section references are to the internal_revenue_code as amended of a deficiency is premised on the issuance of a valid notice_of_deficiency followed by a timely filing of a petition id once validly exercised our jurisdiction extends to the entire subject matter of the correct_tax for the taxable_year 85_tc_527 including the taxpayer’s claim of an overpayment_of_tax see sec_6512 in determining the correct_tax for the taxable_year sec_6214 allows us to consider such facts with relation to the taxes for other years as may be necessary but explicitly deprives us of jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid we have previously construed sec_6214 as granting us the authority for computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue 61_tc_436 affd without published opinion 510_f2d_970 3d cir petitioners have asked us to do much more than merely compute the correct_tax liability for a nondeficiency year petitioners exhort us to determine an overpayment for the deficiency year based on crediting overpayments from nondeficiency years to we read sec_6214 as preventing us from doing so see 320_us_418 porter v commissioner tcmemo_2010_154 petitioners have not been issued a notice_of_deficiency of which the court is aware for tax_year or any of the prior years the only tax_year before the court is petitioners make no argument about the notice_of_deficiency at issue this court lacks jurisdiction to make the determinations that are prerequisites for ruling favorably on petitioners’ claim for an overpayment for the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate decision will be entered
